DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-Jun-2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13, 17, 28, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al. (US 2015/0197229) (hereinafter “Knechtges ‘229”) in view of Knechtges et al. (US 2016/0221554) (hereinafter “Knechtges ‘554”) and further in view of Continental (DE 10 2013 218 121) (machine translation attached).
Regarding independent claim 1, Knechtges ‘229 discloses a brake system for motor vehicles (see Abstract, FIG. 3), the brake system including: - an actuation device (126), - a travel simulator (108) configured to generate a feedback force on the actuation device (see ¶ 0049), - at least two brake circuits (see FIG. 3, circuit I (VL, VR) and circuit II (HL, HR)), each respective brake circuit including at least two wheel brakes (VL, VR, HL, HR), - a first piston-cylinder unit (110), having at least one piston (112, 114) and at least one working chamber (116, 118), wherein the at least one working chamber is coupled via at least one hydraulic connecting line to at least one of the wheel brakes of the brake circuits (see FIG. 3), - at least one pressure supply unit (124) comprising an electric motor (134), a piston (200) arranged to be driven by the electric motor (see FIG. 3), and at least one working chamber (202), wherein the at least one pressure supply unit is able to simultaneously reduce brake pressure in two or more of the wheel brakes (see ¶ 0062, 0063, 0096, 0099), - respective switchable valves (152, 154, 156, 158) connected in respective hydraulic connecting lines coupled to respective wheel brakes of the brake system (see FIG. 3), wherein the respective switchable valves are open when unpowered (see FIGS. 1, 3; springs bias valves to open position), wherein the respective switchable valves are used in both pressure build up and pressure reduction in one or more of the respective wheel brakes (see ¶ 0062, 0063, 0096, 0099), and wherein the respective switchable valves are arranged to conduct pressure medium between the respective wheel brakes and the first piston- cylinder unit (see FIG. 3), via the hydraulic connecting lines, and between the respective wheel brakes and the at least one pressure supply unit (see FIG. 3), and - a control device (150), coupled to control at least the switchable valves and the outlet valves (see ¶ 0067), - at least one isolating valve (178), a respective one of the at least one isolating valve being disposed in a respective one of at least two further hydraulic connecting lines between at least one of the at least two brake circuits and the at least one pressure supply unit (see FIG. 3), wherein the at least one isolative valve isolates the at least one of the at least two brake circuits from the at least one pressure supply unit when closed (see FIG. 3; see also ¶ 0104), - wherein each of the respective switchable valves includes a first inlet/outlet port (see FIG. 3, port located at top side of valve), and a second inlet/outlet port (see FIG. 3, port located at bottom side of valve), wherein each of the respective switchable valves is connected, through the respective first inlet/outlet port of the respective switchable valve, via a part of the respective hydraulic connecting line, to a pressure supply unit of the at least one pressure supply unit and to a brake circuit (see FIG. 3), and wherein the second inlet/outlet ports of the all of the respective switchable valves are connected via respective parts of the respective hydraulic connecting lines to respective associated wheel brakes (see FIG. 3), and - wherein the respective switchable valves are enabled to be opened by return springs thereof (see FIGS. 1, 3; springs bias valves to open position).
Knechtges ‘229 does not disclose that each respective one of the at least two brake circuits includes one respective outlet valve associated with one of the wheel brakes of the respective brake circuit or wherein only one outlet valve is associated with the at least two brake circuits, and wherein the outlet valve is, or the respective outlet valves are, arranged to couple the brake circuits to a pressure medium storage container only for pressure reduction, and with no further valve arranged between the outlet valve, or the respective outlet valves, and the pressure medium storage container.
Knechtges ‘554 teaches a brake system for motor vehicles (see Abstract, FIGS. 1, 2) comprising two brake circuits (I, II) (see FIG. 2), wherein each respective one of the at least two brake circuits includes one respective outlet valve (170, 172) associated with one of the wheel brakes of the respective brake circuit (see FIG. 2) or wherein only one outlet valve is associated with the at least two brake circuits, and wherein the outlet valve is, or the respective outlet valves are, arranged to couple the brake circuits to a pressure medium storage container (120) only for pressure reduction (see ¶ 0062), and with no further valve arranged between the outlet valve, or the respective outlet valves, and the pressure medium storage container (see FIG. 2).
It would have been obvious to combine the respective outlet valves and associated hydraulic lines of Knechtges ‘554 with the multiplex brake system of Knechtges ‘229 to provide advantageous functionality from the point of view of safety in a multiplex control operation such as allowing a pressure reduction at one wheel while simultaneously increasing pressure at a different wheel during a driving dynamics intervention (see e.g. ¶¶ 0007-0012).  
	 Knechtges ‘229 does not disclose an interior or armature housing, wherein the second inlet/outlet port is a valve seat inlet/outlet port, wherein the respective switchable valves are enabled to be opened both by return springs thereof and by pressure in the respective wheel brakes.
Continental teaches a switchable valve (see machine translation, ¶ 0001; FIG. 1) comprising an interior or armature housing (1), comprising a first inlet/outlet port (6) and a second inlet/outlet port (5, 7), wherein the second inlet/outlet port is a valve seat inlet/outlet port (see machine translation, ¶ 0027; FIG. 1), wherein the respective switchable valves are enabled to be opened both by return springs (8, 10) thereof and by pressure in the respective wheel brakes (see FIG. 1, fluid from wheel cylinder via outlet passage (5, 7) acts in opening direction of valve; see also ¶¶ 0017, 0030).
It would have been obvious to replace the switchable valves of Knechtges ‘229 with the switchable valve of Continental to utilize a normally open valve that has a quick-closing valve (see Continental, machine translation, ¶ 0004) that is compact in nature (see Continental, machine translation, ¶ 0009).  
Regarding claim 2, Knechtges ‘554 teaches that a respective one of the at least one outlet valve is associated with a front wheel brake (see ¶ 0062).  
Regarding claim 3, Knechtges ‘229 discloses that the pressure supply unit has only one working chamber (202) (see FIG. 3), wherein the one working chamber is connected by means of two further hydraulic connecting lines (see FIG. 3, lines with valves (178)) to the respective hydraulic connecting lines of the respective brake circuits (see FIG. 3), or to a working chamber of the first piston-cylinder unit.  
Regarding claim 6, Knechtges ‘554 teaches that an outlet valve associated with a wheel brake of one of the brake circuits serves for pressure reduction in another one of the wheel brakes (see ¶ 0062) of the one of the brake circuits, wherein for common pressure reduction in one of the brake circuits, the control device is configured to open both the switching valves and the respective outlet valve {01138237;vl}7associated with the one of the brake circuits (see ¶ 0062).  
Regarding claim 7, Knechtges ‘229 discloses that during opening of the switching valves associated with the one of the brake circuits, the control device is configured to separate the one of the brake circuits from the pressure supply unit by closing an associated isolating valve (178’) (see ¶ 0097) or by locking the piston of the first piston-cylinder unit.  
Regarding claim 8, Knechtges ‘554 teaches that for simultaneous or temporally offset pressure reduction and/or pressure build-up using the pressure supply unit, the control unit is configured to set a pressure in its at least one pressure chamber and to open and/or close the switching valves simultaneously and/or with temporal offset in order to set the nominal pressure required in the respective wheel brakes (see ¶¶ 0067, 0068), wherein, by means of the at least one outlet valve, pressure is reduced in the wheel brake or brakes associated with the at least one outlet valve, independently of the pressure supply unit (see ¶ 0068).  
Regarding claim 9, Knechtges ‘554 teaches that for simultaneous and/or temporally offset pressure reduction and/or pressure build-up, the control device is configured to actuate the pressure supply unit (see ¶¶ 0067, 0068), taking into account wheel brake pressures calculated or prevailing in the wheel brakes (see ¶¶ 0067, 0068), wherein the pressure supply unit is configured to generate a nominal pressure to be set for a respective wheel brake with a respective open switching valve (see ¶¶ 0067, 0068), and after reaching the nominal pressure, the control device is configured to close the respective switching valve, to maintain the nominal pressure in the respective wheel brake(s) (see ¶¶ 0067, 0068), wherein the at least one outlet valve{01138237;vl}8 is configured to enable pressure to be reduced in a wheel brake associated with a respective one of the at least one outlet valve independently of the pressure-generating unit (see ¶ 0068).  
Regarding claim 10, Knechtges ‘229 discloses that at least one pressure sensor (122) serves to determine the pressure in at least one brake circuit (see ¶ 0050).
Regarding claim 13, Knechtges ‘554 teaches that at the same time as, or temporally overlapping, the pressure reduction in the wheel brakes over the brake circuit(s), the pressure is reduced in at least one further wheel brake by opening of an associated outlet valve (see ¶ 0068).  
Regarding claim 17, Knechtges ‘229 discloses that the pressure supply unit is a piston- cylinder system have a single piston (200) wherein the single piston is driven by the electric motor and delimits at least one working chamber (202) (see FIG. 3).  
Regarding claim 28, Knechtges ‘229 discloses that by means of the actuation device upon failure of the pressure supply unit  or upon occurrence of another fault, the at least one piston of the first piston-cylinder device is enabled to  be set to build up pressure in at least one wheel brake (see e.g. ¶ 0040).  
Regarding claim 38, Knechtges ‘229 discloses that for the building up and/or reducing brake pressure performed by the pressure supply, a pressure measured by a pressure sensor is considered (see ¶ 0059).  
Regarding claim 42, Knechtges ‘229 discloses that the pressure supply has at least one of a pump with a single piston (200) and only one pressure chamber (202).  
Regarding claim 44, Continental discloses that the return spring and an opening cross-section of each of the respective switchable valves is configured so that in pressure build-up, a differential pressure between a pre-pressure and an actual pressure does not lead to pushing back and closing of the respective switchable valve when a volume of pressure medium is delivered to the respective wheel brake associated with the respective switchable valve (see FIG. 1, pressure inlet (6) is configured such that fluid pressure would bias valve element (2, 3) in opening direction).
Claims 4, 5 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al. (US 2015/0197229) (hereinafter “Knechtges ‘229”) in view of Knechtges et al. (US 2016/0221554) (hereinafter “Knechtges ‘554”) and Continental (DE 10 2013 218 121) (machine translation attached), as applied to claim 1, above, and further in view of Hessmert et al. (US 2001/0020210).
Regarding claim 4, Knechtges ‘229 does not disclose that the control device has a memory which contains {01138237;vl}6an actual wheel brake pressure set in a respective wheel brake, wherein, by means of the stored actual wheel brake pressure and a nominal wheel brake pressure, the control unit is configured to determine, by taking into account at least one pressure-volume curve of the one or more of the wheel brakes, a calculated time (t) for which a respective outlet valve is to be opened in order to reach the nominal wheel brake pressure in the one or more of the wheel brakes, and wherein the control device is configured to close the respective outlet valve after expiry of the calculated time (ta). 
Hessmert teaches a brake system (see Abstract) comprising a control device (20, 30) having a memory which contains {01138237;vl}6an actual wheel brake pressure set in a respective wheel brake (see ¶ 0038), wherein, by means of the stored actual wheel brake pressure and a nominal wheel brake pressure, the control unit is configured to determine, by taking into account at least one pressure-volume curve of the one or more of the wheel brakes, a calculated time (t) for which a respective outlet valve is to be opened in order to reach the nominal wheel brake pressure in the one or more of the wheel brakes, and wherein the control device is configured to close the respective outlet valve after expiry of the calculated time (ta) (see ¶¶ 0045-0047).
It would have been obvious to combine the time determination valve control of Hessmert with the device of Knechtges ‘229 to provide a means for accurately controlling the pressure of the brake without the need for an expensive pressure sensor (see e.g. ¶ 0011).  
Regarding claim 5, Knechtges ‘554 teaches that the control device is configured to reduce brake pressure in the one or more wheel brakes, with which an outlet valve is/are associated, via the associated outlet valve, which is opened for the precalculated time (ta), into the pressure medium storage container, wherein, for simultaneous pressure reduction or pressure build-up another wheel brake of a given one of the brake circuits and/or at least one further wheel brake another one of the brake circuits, the control device opens the respective associated switching valve(s) and sets or regulates the nominal brake pressure in the respective associated wheel brake by means of corresponding activation of the pressure supply unit (see ¶ 0068).  
Regarding claim 40, Knechtges ‘229 discloses that pressure is built up and reduced simultaneously or sequentially in all wheel brakes via the movement travel of the piston of the pressure supply unit (see ¶ 0067).  
Knechtges ‘229 does not disclose taking into account a respective pressure-volume curve of each wheel brake.  
Hessmert teaches a brake system (see Abstract) comprising a control device (20, 30) wherein the control unit is configured to build up and reduce pressure by taking into account a respective pressure-volume curve of each wheel brake (see ¶¶ 0045-0047).
It would have been obvious to combine the time determination valve control of Hessmert with the device of Knechtges ‘229 to provide a means for accurately controlling the pressure of the brake without the need for an expensive pressure sensor (see e.g. ¶ 0011).  
Claims 19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al. (US 2015/0197229) (hereinafter “Knechtges ‘229”) in view of Knechtges et al. (US 2016/0221554) (hereinafter “Knechtges ‘554”) and Continental (DE 10 2013 218 121) (machine translation attached), as applied to claim 1, above, and further in view of Feigel (US 2015/0021978).
Regarding claim 19, Knechtges ‘229 does not disclose that for pressure build-up and/or pressure reduction in at least one wheel brake, the control device is configured to evaluate a pressure-volume curve of each wheel brake and from a respective pressure rise or fall to be generated, to calculate piston travel of a piston of the pressure supply unit required for the respective pressure rise or fall to be generated, and to correspondingly actuate required valves, and to move the piston of the pressure supply unit by an amount of the piston travel, using the electric motor. 
Feigel teaches a brake system (see Abstract, FIGS. 1-5) comprising a control device configured to perform a pressure control (see ¶¶ 0019-0023) for pressure build-up and/or pressure reduction in at least one wheel brake, the control device is configured to evaluate a pressure-volume curve of each wheel brake and from a respective pressure rise or fall to be generated, to calculate piston travel of a piston of the pressure supply unit required for the respective pressure rise or fall to be generated, and to correspondingly actuate required valves, and to move the piston of the pressure supply unit by an amount of the piston travel, using the electric motor (see ¶¶ 0019-0023)
It would have been obvious to combine the control method for the pressure supply unit of Feigel with the device of Knechtges ‘229 to accurately and promptly adjust the pressure at the wheel cylinder as needed (see e.g. Feigel, ¶¶ 0019-0023).  
Regarding claim 26, Knechtges ‘229 does not disclose that on pressure build-up and/or on pressure reduction, the control device is configured to take into account an absolute {01138237;vl}13position of a piston of the pressure supply unit and to determine a necessary movement travel of the piston of the pressure supply unit, depending on actual pressures, nominal pressures and pressure-volume curves of the respective wheel brakes involved in the pressure build-up or reduction.  
Feigel teaches a brake system (see Abstract, FIGS. 1-5) comprising a control device configured to perform a pressure control (see ¶¶ 0019-0023) wherein on pressure build-up and/or on pressure reduction, the control device is configured to take into account an absolute {01138237;vl}13position of a piston of the pressure supply unit and to determine a necessary movement travel of the piston of the pressure supply unit, depending on actual pressures, nominal pressures and pressure-volume curves of the respective wheel brakes involved in the pressure build-up or reduction (see ¶¶ 0019-0023).  
It would have been obvious to combine the control method for the pressure supply unit of Feigel with the device of Knechtges ‘229 to accurately and promptly adjust the pressure at the wheel cylinder as needed (see e.g. Feigel, ¶¶ 0019-0023).  
Regarding claim 27, Knechtges ‘229 discloses that in normal operation with normal brake force amplification, recuperation, and anti-lock braking system (ABS) at low mu, pressure is built up and reduced simultaneously or sequentially in all wheel brakes via the movement travel of the piston of the pressure supply unit (see ¶¶ 0005, 0012, 0013, 0099).  Knechtges ‘554 teaches that in operating situations with ABS at high mu, mu split, electronic stability program (ESP) and anti-slip regulation (ASR), pressure in at least one wheel brake is reduced via at least one associated outlet valve and/or via one or more outlet valves of the pressure supply unit at the same time (see ¶ 0069).  
Knechtges ‘229 does not disclose taking into account a respective pressure-volume curve of each wheel brake.  
Feigel teaches a brake system (see Abstract, FIGS. 1-5) comprising a control device (see ¶¶ 0019-0023) wherein the control unit is configured to build up and reduce pressure by taking into account a respective pressure-volume curve of each wheel brake (see e.g. Feigel, ¶¶ 0019-0023).
It would have been obvious to combine the control method for the pressure supply unit of Feigel with the device of Knechtges ‘229 to accurately and promptly adjust the pressure at the wheel cylinder as needed (see e.g. Feigel, ¶¶ 0019-0023).  
Claims 20 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al. (US 2015/0197229) (hereinafter “Knechtges ‘229”)  in view of Knechtges et al. (US 2016/0221554) (hereinafter “Knechtges ‘554”) and Continental (DE 10 2013 218 121) (machine translation attached), as applied to claim 1, above, and further in view of Applicant Admitted Prior Art.
Regarding claim 20, Knechtges ‘229 discloses that the control device is configured to determine a pressure in one brake circuit by means of a pressure sensor (122), and to take into account determined brake circuit pressure in controlling pressure build-up or pressure reduction in the wheel brakes (see ¶ 0059).  
Knechtges ‘229 does not disclose determining a pressure in another brake circuit via a phase current of the electric motor of the power supply unit.
Applicant admits, however, that the determining a pressure in a brake circuit via a phase current of the electric motor of the power supply unit was a known method (see Specification, page 9, last paragraph).  
It would have been obvious to combine the known phase current pressure determination method to determine a circuit pressure without the need of a pressure sensor and/or to provide a capability for a diagnostic comparison between the calculated pressure and the measured pressure.  
Regarding claim 39, Knechtges ‘229 does not disclose that for the building up and/or reducing brake pressure, a pressure is evaluated by a pressure estimation based on phase current of the motor of the pressure supply.
Applicant admits, however, that for the building up and/or reducing brake pressure, a pressure is evaluated by a pressure estimation based on phase current of the motor of the pressure supply was a known method (see Specification, page 9, last paragraph).  
It would have been obvious to combine the known phase current pressure determination method to determine a circuit pressure without the need of a pressure sensor and/or to provide a capability for a diagnostic comparison between the calculated pressure and the measured pressure.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al. (US 2015/0197229) (hereinafter “Knechtges ‘229”) in view of Knechtges et al. (US 2016/0221554) (hereinafter “Knechtges ‘554”) and Continental (DE 10 2013 218 121) (machine translation attached), as applied to claim 1, above, and further in view of Spaeth (US 2008/0179944).
Regarding claim 21, Knechtges ’229 discloses that the switching valves are open in an unpowered state (see FIGS. 1, 3; valves biased to open state).  
Knechtges ‘229 does not disclose that the switching valves are digital valves.  
Spaeth teaches that digital inlet valves are cheaper than analog valves (see ¶ 0004).
It would have been obvious to configure the valves of Knechtges ‘229 as digital valves to reduce costs (see e.g. Spaeth, ¶ 0004).  
Response to Arguments
Applicant's arguments filed 09-Jun-2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that Knechtges ‘229 does not disclose “isolating valves” because the valves 178 of Knechtges ‘229 “are not able to ‘isolate[] the at least one of the at least two brake circuits from the at least one pressure supply unit when closed’ because each of valves 178 of Fig. 3 of Knechtges ‘229 is paired with a corresponding one-way valve (not labeled)” and therefore “valves 178 only prevent flow of hydraulic medium toward the pressure source 124 of Knechtges ‘229 and thus do not ‘isolate’ the brake circuits form the pressure source” (see Amendment, page 16).  
The non-labeled one-way valve that is in parallel with the valves (178), however, are depicted as spring biased one-way valves.  These valves will prevent a flow of fluid in both directions up to specified pressure limit.  As such, the valves (178) will isolate at least one of the brake circuits from the pressure supply unit when closed.  
Allowable Subject Matter
Claims 11-12, 14-16, 18, 25 and 31-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

August 26, 2022